               EXHIBIT 1




Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 1 of 10
                     In The Matter Of:
                   Bonnie George, et al. vs.
                   Omega Flex, Inc., et al.




               Harri Kaarlo Kytomaa, Ph.D.
                          Vol. I
                   September 24, 2019
                     Video Deposition




                      Original File Kytomaa_Harri.txt
                  Min-U-Script® with Word Index

Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 2 of 10
Harri Kaarlo Kytomaa, Ph.D. - Vol. I                    Video Deposition                               Bonnie George, et al. vs.
September 24, 2019                                                                                      Omega Flex, Inc., et al.
10:37:40-10:38:28                                       Page 61 10:40:23-10:41:00                                        Page 63

 1   with pinhole also has variability in it, in the              1   you see any evidence of damage to the CSST in any of
 2   sense that the conditions that result in                     2   the homes?
 3   melt-through varied. If you look through Tests 12            3    A. Based upon --
 4   to 15, that's what -- what that shows.                       4         MR. KURTZ: Just object. That wasn't the
 5     Q. But ultimately -- I mean, the document                  5   question. The witness answered the question.
 6   speaks for itself -- the testing speaks for                  6    A.
 7   itself -- that without a jacket, Gastite was able to
 8   withstand 3.9 coulombs at a 10 x 1,000 waveform,
 9   with more peak current than in Test Number 15 with a         9         But Missouri is susceptible to flooding and
10   jacket where it melted through at .17 coulombs.             10   earthquakes.
11          MR. KURTZ: Objection.                                11     Q. All right.
12     Q. Correct?                                               12         Did you observe any evidence of damage to
13          MR. KURTZ: Asked and answered.                       13   the black iron pipe in any of the nine plaintiffs'
14     A. So -- so that is correct.                              14   homes --
15          But recognize that the -- the -- I mean,             15         MR. KURTZ: Object to form.
16   you're comparing two somewhat artificial conditions.        16     Q. -- that you would associate earthquakes or
17   One is a -- Test 15 is Gastite with -- with a               17   flooding?
18   pinhole -- and putting the pinhole onto the -- onto         18     A.
19   the jacket actually will change its performance
20   electrically -- to a Gastite with a jacket removed.
21          But -- but I think that -- I agree that                                  although Missouri is susceptible to
22   the -- the tests in this report speak for                   22   flooding and earthquakes.
23   themselves. These are the results that they                 23     Q. Did you observe any damage due to corrosion
24   obtained of the tests.                                      24   of any of the black iron pipe in any of the nine

10:39:05-10:40:04                                       Page 62 10:41:34-10:42:39                                        Page 64

 1         MR. SCHUMACHER: Objection, nonresponsive               1   plaintiffs' homes? Or church. I should add that.
 2   after "that is correct."                                     2    A.
 3    Q. All right. Let us go back to your report,
 4   then.
 5         Let's go back to Roman numeral xviii.
 6         You have pointed out, under the "CSST                  6     Q. All right.
 7   Background" -- I'm going to paraphrase here without          7         You would agree with me that CSST is more
 8   reading -- that CSST has certain advantages over             8   susceptible to crushing damage than black iron pipe?
 9   black iron pipe, flexibility being one, correct?             9     A. Yeah. I mean, I think that depends.
10    A. Yes.                                                    10         I mean, one would have to look at what the
11    Q. Which may mean that it is less susceptible              11   circumstance is associated with the force that sort
12   to damage during an earthquake, correct?                    12   of delivers the crushing, because significant forces
13    A. And -- and other situations, yes. Correct.              13   on CSST can be accommodated by simply the CSST
14    Q. All right.                                              14   deflecting in some fashion, whether it is the
15         In any of the nine plaintiffs' homes that             15   diameter itself deforming, but still containing the
16   were inspected, did you observe any damage due to           16   gas, or simply the movement of the -- of the
17   earthquake or flooding?                                     17   flexible CSST.
18    A.                                                         18         That, in general, is not true for black
                                                                 19   iron pipe. Black iron pipe, if subjected to
                                                                 20   significant forces, can fail, and can fail
21        But Missouri is susceptible to both                    21   dramatically.
22   earthquakes and flooding.                                   22         MR. SCHUMACHER: Objection, nonresponsive.
23    Q. That wasn't my question.                                23     Q. What about nail strike damage? Which would
24        I asked if you observed any evidence -- did            24   be more susceptible to nail strike damage, CSST or

Pages 61 - 64 (16)                            Doris O. Wong Associates, Inc.                                    Min-U-Script®
                     Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 3 of 10
Bonnie George, et al. vs.                          Video Deposition                  Harri Kaarlo Kytomaa, Ph.D. - Vol. I
Omega Flex, Inc., et al.                                                                              September 24, 2019
10:53:25-10:54:09                                   Page 73 10:55:45-10:56:26                                     Page 75

 1          in close proximity to piping systems."            1    A. I want you to refresh my memory on -- on
 2          Did I read that correctly?                        2   that particular investigation.
 3    A. Yes.                                                 3    Q. Let's talk about the Rushing investigation
 4    Q. "This can often result in an electrical              4   in Lubbock.
 5          flashover or arc between the adjacent             5         That was yellow-jacket Gastite CSST,
 6          systems."                                         6   correct?
 7          Did I read that correctly?                        7    A. Yes.
 8    A. You did.                                             8    Q. Installed in the Rushing home?
 9    Q. Do you agree with that statement?                    9    A. That's correct.
10    A. I think that if a -- if a Gastite product,          10    Q. And there was a direct bond to the CSST gas
11   the yellow Gastite product were installed in            11   delivery system in the Rushing residence, correct?
12   accordance with the manufacturer's instructions,        12    A. I've not reviewed the details of the
13   then -- then I would not agree with that statement.     13   Rushing case. It's been a while, as you know.
14          I think that the statement is a little           14         I mean, that's -- it's possible. I'm not
15   bit -- let's say it's -- it's misleading because        15   saying that it's not. I just don't remember that
16   there are specific things that actually protect         16   detail.
17   against this very line.                                 17    Q. All right.
18          And if you go, for example, six lines down       18         Well, if -- you would agree with me that
19   to the paragraph that starts 0007, it's -- the line     19   there was an arc perforation in the CSST in the
20   there is:                                               20   Rushing residence, correct?
21             "It usually takes a very large voltage        21    A. Yes.
22          differential to create a flashover through       22    Q. And if it was properly bonded and grounded
23          a good dielectric material."                     23   with a direct bond in compliance with the Titeflex
24          That's an example of why that would not          24   D&I guide, you would agree that would be one of

10:54:33-10:55:15                                   Page 74 10:56:51-10:57:33                                     Page 76

 1   happen. If -- if the voltage is not high enough,         1   those circumstances where you can still have a
 2   then the insulation will protect the CSST and a          2   perforation even though it is bonded and grounded?
 3   flashover will not occur.                                3     A. Yes.
 4         So there are many instances where I think          4         In specific circumstances where, for
 5   this -- this sentence, or the sentence:                  5   example, there is a direct attachment to a house by
 6             "This can often result in an                   6   lightning, it is possible for that to occur.
 7         electrical flashover, or arc, between the          7     Q. Well, let's even break that down further.
 8         adjacent systems" would not occur.                 8         You would agree with me that if lightning
 9     Q. All right.                                          9   attaches to a home, it's going to -- the current is
10         Well, let's break that down, then.                10   going to follow basically any path to ground that it
11         There are circumstances where if you have         11   can follow, correct?
12   an energized metallic system in close proximity to      12     A. It will follow multiple paths to ground,
13   even bonded and grounded Gastite you can still have     13   yes.
14   a flashover between the two systems, correct?           14     Q. Let's -- let's go with that, multiple paths
15     A. So my experience is that that would be very        15   to ground. Okay.
16   unlikely.                                               16         Generally speaking, lightning, or
17     Q. Not my question.                                   17   electrical current, will find the path of least
18         My question was is it possible.                   18   resistance in an attempt to get to ground, correct?
19     A. Yes. Under extreme conditions, it -- it is         19     A. It will find -- lightning will find all
20   possible.                                               20   paths of least resistance. It will -- it will go
21     Q. And, in fact, you have investigated fires          21   along multiple paths. Some of those paths will have
22   where you had a properly bonded and grounded CSST       22   higher resistance than others. And for those paths
23   system where you still had a perforation and an         23   of higher resistance, the currents will be lower,
24   arcing event, correct?                                  24   but it will follow multiple paths.

Min-U-Script®                                Doris O. Wong Associates, Inc.                              (19) Pages 73 - 76
                    Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 4 of 10
Harri Kaarlo Kytomaa, Ph.D. - Vol. I               Video Deposition                              Bonnie George, et al. vs.
September 24, 2019                                                                                Omega Flex, Inc., et al.
10:58:04-10:58:37                                  Page 77 11:00:47-11:01:33                                     Page 79

 1     Q. So I want to build a scenario here for you.        1   aggressive, it can cause damage, including an arc to
 2   All right?                                              2   the CSST.
 3         Let's say you have a metal flue chimney           3    Q. Which is ultimately the -- the -- one of
 4   pipe for a fireplace, okay? Start with that.            4   the issues in this case, which is the manufacturers
 5     A. Okay.                                              5   are indicating that bonding and grounding makes a
 6     Q. And there is -- that is installed in a             6   yellow-jacketed CSST system safe.
 7   chimney chase.                                          7         You would agree with me that proper bonding
 8         Have you seen that sort of installation in        8   and grounding pursuant to the D&I guide of any of
 9   residences before?                                      9   the manufacturers does not render that CSST system
10     A. I'm not sure what you mean by "that." What        10   safe from all lightning strikes, correct?
11   is "that"?                                             11         MR. KURTZ: Object to form.
12     Q. Well, "that" being a double-wall flue metal       12    A. No, I disagree with that representation.
13   pipe installed for a fireplace in a chimney chase.     13         I believe that for each of the products on
14     A. Yes, I have.                                      14   the market -- so the WardFlex, the TracPipe and the
15     Q. All right.                                        15   Titeflex products -- if those are installed in
16         Now, I want you to imagine that a run of         16   accordance with the manufacturers' instructions,
17   CSST is installed within -- in contact with that       17   including their bonding requirement, bonding and
18   double-walled metal flue pipe.                         18   grounding requirement, these products are safe.
19         Okay?                                            19    Q. I understand that's your opinion.
20         If the double-walled flue pipe becomes           20    A. Yes.
21   energized from a lightning strike, is it a             21    Q. However, I just gave you a scenario where
22   possibility that it could still arc off to             22   you admitted that if the conditions are correct,
23   yellow-jacketed CSST under the circumstance that I     23   even though the yellow-jacketed CSST is still direct
24   just gave you?                                         24   bonded pursuant to the D&I guide, you could still

10:59:10-11:00:04                                  Page 78 11:01:59-11:02:34                                     Page 80

 1         MR. KURTZ: Object to form.                        1   have an arcing event.
 2     A. So it depends a great deal on exactly, you         2          Where is that information being
 3   know, what's connected to what.                         3   disseminated to the public?
 4         But in that particular scenario, the              4          MR. KURTZ: Objection, misstates testimony.
 5   bonding, for example, would help in that scenario --    5     A. I'm not sure I understand the question.
 6   if the flue pipe were attached directly to the flue     6          What do you mean by "where is that
 7   pipe -- and perhaps alleviate, or minimize, or          7   information disseminated to the public?" I -- I
 8   prevent the formation of an arc between the flue        8   don't understand the relationship between the first
 9   pipe and CSST. But it is possible for an arc to         9   part of your question and the second part of your
10   occur between the flue pipe and the CSST in that       10   question.
11   scenario, that specific scenario.                      11     Q. All right. Well, then we'll break it down.
12     Q. Okay. And even if the yellow-jacketed CSST        12          You've admitted under the hypothetical that
13   was properly bonded and grounded in that same          13   I gave you that there are conditions where you could
14   condition, could you still have an arcing event?       14   still have an arcing event between a -- a metallic
15         MR. KURTZ: Object to form, incomplete            15   system and yellow-jacketed CSST, even though the
16   hypothetical.                                          16   yellow-jacketed CSST was direct bonded pursuant to
17     A. So in the scenario that you've painted,           17   the D&I guide, correct?
18   the -- again, the -- exactly how the CSST performs     18          MR. KURTZ: Same objection.
19   depends on -- on what it is connected to, where it     19     A. I mean, I just want to be clear here
20   comes from and where it goes to. And -- and in that    20   that -- that I think that we've moved away from
21   particular scenario, actually, the bonding of the      21   the -- the Rushing case, and so -- so I'll make the
22   CSST can minimize and reduce the -- let's say the      22   assumption here that, you know, that -- well, it's
23   likelihood of an arcing event. But -- but if the       23   not clear to me exactly what the condition is that
24   direct lightning event to the house is sufficiently    24   you're asking me to think about, whether it is the

Pages 77 - 80 (20)                          Doris O. Wong Associates, Inc.                                Min-U-Script®
                     Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 5 of 10
Bonnie George, et al. vs.                          Video Deposition                  Harri Kaarlo Kytomaa, Ph.D. - Vol. I
Omega Flex, Inc., et al.                                                                              September 24, 2019
11:47:27-11:48:08                                  Page 105 11:49:58-11:51:01                                   Page 107

 1   formation.                                               1   that great care should be given to put the best,
 2    Q. But the representations by the CSST                  2   safest products out on the market?
 3   manufacturers is that bonded and grounded                3    A. Yeah. I do believe that -- that care
 4   yellow-jacketed CSST is a safe product, correct?         4   should be given when products are put out on the
 5         MR. KURTZ: Object to form.                         5   market.
 6    A. The -- so what I believe -- so two things:           6    Q. Do you believe that consumers should be
 7         One is that, you know, exactly what the            7   warned of all potential issues or problems with
 8   representations are by the industry I think speak        8   products?
 9   for themselves. I believe that -- that a                 9         MR. KURTZ: Object to form.
10   properly-installed yellow-jacketed product for each     10    A. So product manufacturers have -- have
11   of the -- the three manufacturers in this matter is     11   certainly an obligation to minimize the risk
12   safe if installed in accordance with their              12   associated with their products in light of the
13   instructions, and according to code.                    13   benefits that the products provide. They have an
14    Q. But the information that there are                  14   obligation to design, certainly, those risks that --
15   situations where bonding and grounding will not be      15   that are significant, either by designing them --
16   effective is not being disseminated to the public.      16   the risks out of the product, preventing --
17         Do you agree with that?                           17   protective means, barriers, and other different
18    A. No, I don't agree with that at all.                 18   kinds of protective means that one can -- can come
19         I think that the GTI report is actually           19   up for consumer products. Or, in those situations
20   very clear in -- in talking about essentially all of    20   where neither designing the product -- the risk out
21   the situations that are relevant to homes.              21   or the -- the provision of protections are
22    Q. And the GTI report warns consumers that             22   available, the -- the product manufacturer should,
23   there are circumstances where the bonding and           23   and regularly do, provide warnings associated with
24   grounding in their home, of the CSST in their home,     24   what those risks are.

11:48:32-11:49:29                                  Page 106 11:51:40-11:52:32                                   Page 108

 1   will not be effective?                                   1     Q. Are you aware of any warnings issued by the
 2         MR. CASPER: Object to the form of the              2   CSST manufacturers with regard to -- that reach
 3   question.                                                3   consumers with regard to the effectiveness of
 4    A. I'm not -- I'm not sure what you're                  4   bonding and grounding?
 5   referring to. I'll be happy to review that               5     A. The -- well, first of all, the -- really
 6   particular section of the report.                        6   the documentation associated with, for example --
 7    Q. All right.                                           7   and probably other things as well -- the GTI report
 8         Let's get back to Exhibit 8.                       8   is available to consumers. And then the --
 9         And that second page -- all right. Let's           9     Q. If they go and find it?
10   go again down to that May 18th of 2007 John Hibner      10     A. If -- that's right. If they -- if they
11   e-mail.                                                 11   look for it, it's available to them. It's in the
12    A. Yes.                                                12   public domain.
13    Q. Back to the same paragraph.                         13          Also, the -- the product is typically
14            "Obviously, a lot of damage can be             14   installed -- installed by professionals who, you
15         done as lightning speeds through a house to       15   know, have training in -- in the installation of
16         ground. But no other system seems to be as        16   these products, and they're the agents of the owners
17         vulnerable as the CSST which becomes a" --        17   in -- in performing that function. And they're the
18         quote, unquote -- "'flame thrower' when           18   ones who not only have the training but also are
19         lightning creates a pinhole from arcing           19   provided with the documentation associated with each
20         from the CSST to other metal."                    20   of the distinct products from WardFlex, Titeflex,
21         Did I read that correctly?                        21   and -- and Omega Flex, both in the form of
22    A. You did.                                            22   documentation, D&I guides, as well as warnings.
23    Q. You agree that since CSST is transmitting           23     Q. Does the -- the code -- local code
24   gas, which is a flammable item, through a house,        24   person -- I'm going to call him the "AHJ," the

Min-U-Script®                                Doris O. Wong Associates, Inc.                           (27) Pages 105 - 108
                    Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 6 of 10
Bonnie George, et al. vs.                         Video Deposition                 Harri Kaarlo Kytomaa, Ph.D. - Vol. I
Omega Flex, Inc., et al.                                                                            September 24, 2019
12:08:01-12:08:54                                 Page 121 12:10:49-12:11:35                                  Page 123

 1   protection for the house is an NFPA 780 system, LPS     1         Certainly there are circumstances where a
 2   system.                                                 2   direct strike to a home will still result in damage
 3         Now, there are many instances in which --         3   to a properly bonded and grounded yellow-jacketed
 4   in which a direct strike can strike a house, cause      4   CSST system?
 5   damage while the CSST system, properly installed        5         MR. KURTZ: Object to form.
 6   CSST system, performs just fine. But I think that       6         MR. CASPER: Object.
 7   the -- it's a statement of fact that direct strikes     7    A. So we've -- we've talked about this
 8   to homes are very destructive and can cause a lot of    8   already.
 9   damage completely irrespective of what mechanical       9         So -- so, first of all, I think it depends
10   equipment, mechanical services are in the home,        10   greatly on which particular manufacturer you are
11   whether there is running water in the home, whether    11   talking about. And secondly, the direct lightning
12   there is electrical service to the home, and whether   12   strikes that -- that potentially are harmful to
13   there is gas service to the home, or whether there's   13   properly installed Omega Flex CSST, as an example,
14   internet service to the home. So, you know, a          14   are incredibly rare, and the probability of that
15   direct strike to a home is potentially very            15   system failing is miniscule.
16   destructive. And the way to protect against that,      16    Q. We -- we talked about direct or indirect.
17   generally accepted, is a lightning protection system   17    A. Yes.
18   in accordance with NFPA 780.                           18    Q. But there's a whole spectrum of charge
19    Q. But bonding and grounding, even in                 19   associated with an indirect or a direct strike,
20   accordance with any of the manufacturers' D&I          20   correct?
21   guides, is not always a means of protecting CS --      21    A. So in the -- there's two parts to your
22   yellow-jacketed CSST from direct strikes, correct?     22   question, really, sort of the use of the words
23         MR. KURTZ: Object to form.                       23   "direct" and "indirect," and then sort of the
24    A. So bonding and grounding, in accordance            24   concept of "spectrum."

12:09:29-12:10:24                                 Page 122 12:11:59-12:12:44                                  Page 124

 1   with -- with the manufacturers' instructions, will      1         So let me --
 2   protect, in most instances, the -- the CSST system      2    Q. Then let's break it down, then.
 3   in lightning events. Certainly in indirect or           3    A. All right.
 4   partial lightning events where not all the              4    Q. First of all, what is your definition of a
 5   partial -- not the total energy of the lightning        5   "direct strike"?
 6   event is imparted to the gas system. But also,          6    A. So a direct strike is a -- is a strike
 7   there are many circumstances in which, in the event     7   that -- that is -- that is -- imparts the full
 8   of a direct lightning strike to a home, the CSST and    8   energy, or charge, of a lightning return stroke to a
 9   the gas system itself may perform well.                 9   house. That can happen either by having a point
10          But it's important for me to emphasize          10   attachment that is associated with a house -- for
11   that -- that in a direct lightning strike, which is    11   example, a -- a metal roof, or a metal roof
12   sort of a high-risk proposition to the house, the --   12   penetration -- or something like a tree that is
13   never is the gas system designed to protect the        13   right next to the house that is, for example, let's
14   home. So, for example, if there's a direct strike      14   say, three meters away from the home that is struck
15   to -- to the attic, and there's a gas system in the    15   by the lightning and, because of the root
16   basement, there are many circumstances that I can      16   configuration, for example, of the tree might impart
17   see and, you know -- and never should one expect the   17   all of its energy ultimately to the house.
18   gas system to somehow protect the home, you know.      18         So -- so really what I mean by -- by a
19   And it's -- I mean, it's silly to think that that      19   "direct strike" to a house is -- is a -- is a strike
20   would be the case.                                     20   that -- that imparts all, or almost all, of its
21          MR. SCHUMACHER: Objection, nonresponsive.       21   energy directly to the house.
22    Q. I'm merely talking about the bonding and           22    Q. Okay.
23   grounding protecting the CSST itself from an arcing    23    A. What I mean by "indirect" is, conversely, a
24   event and causing a fire.                              24   situation in which you have a lightning strike, and

Min-U-Script®                               Doris O. Wong Associates, Inc.                          (31) Pages 121 - 124
                    Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 7 of 10
Harri Kaarlo Kytomaa, Ph.D. - Vol. I              Video Deposition                              Bonnie George, et al. vs.
September 24, 2019                                                                               Omega Flex, Inc., et al.
13:25:02-13:25:34                                 Page 149 13:27:43-13:31:43                                   Page 151

 1   CSST bonded and grounded is capable of withstanding     1        I would like you to turn to the third page
 2   a specific number of coulombs.                          2   of Exhibit 14.
 3         Does such a number exist?                         3    A. Third page. Yep.
 4         MR. KURTZ: Object to form. Asked and              4    Q. Specifically Paragraph 0004.
 5   answered.                                               5        MR. KURTZ: Oh, geez.
 6    A. I think in a specific house geometry, yes.          6        THE WITNESS: What are you doing?
 7    Q. But not across the board for every single           7        MR. KURTZ: Let's go off the record.
 8   house?                                                  8        THE REPORTER: Off the record.
 9         MR. KURTZ: Same objection.                        9        THE VIDEOGRAPHER: The time is now 1:27,
10    A. Every house is different, and so you would         10   and we're off the record.
11   have to perform the analysis and arrive at that        11        (Recess taken)
12   number for each house configuration. And you can do    12        THE VIDEOGRAPHER: The time is now 1:31,
13   that if you -- if you so choose.                       13   and we're back on the record.
14    Q. But you've come up with an opinion that            14   BY MR. SCHUMACHER:
15   says that yellow-jacketed CSST is always safe when     15    Q. All right.
16   properly bonded and grounded.                          16        Doctor, I've put before you Exhibit
17         That's simply not true, is it?                   17   Number 14. This is another US Patent and Trademark
18         MR. KURTZ: Object to form.                       18   Office application. This one is to Omega Flex.
19    A. I -- I think it is. I mean, I think that           19        Are you familiar with this document?
20   the yellow product is safe. Specifically, for          20    A. Yes, I think I've seen this document
21   example, the Gastite yellow product is safe is -- if   21   before.
22   installed in accordance with the manufacturer's        22    Q. All right.
23   recommendations.                                       23        I would like to go to the third page,
24    Q. In every circumstance? Every lightning             24   Paragraph 0004.

13:26:14-13:27:12                                 Page 150 13:32:01-13:32:39                                   Page 152

 1   strike?                                                 1    A. Yeah.
 2     A. Yes. I think it's -- it is safe. And as            2    Q. "Another drawback to existing tubing is
 3   long as it is -- it is installed in accordance with     3         that the tubing is often contained within a
 4   manufacturers' recommendations.                         4         jacket. Typically, the jacket is made from
 5     Q. But you testified earlier that you've seen         5         an insulative material. In the event
 6   situations where CSST, yellow CSST was properly         6         that the piping is introduced to an
 7   bonded and grounded and was still perforated by a       7         electrical charge (e.g. from direct or
 8   lightning strike.                                       8         indirect lightning), charge accumulates on
 9          MR. KURTZ: Object to form.                       9         the jacket and can burn through the jacket
10     Q. Correct?                                          10         to the tubing resulting in a breach of the
11     A. So my testimony earlier was that there            11         tubing."
12   is -- there are circumstances that have a miniscule    12         First, did I read that correctly?
13   probability and are incredibly rare in which a house   13    A. You did.
14   may be directly struck by lightning, and if the CSST   14    Q. How is that statement any different than
15   is not bonded, it may be possible for the CSST to be   15   what is contained in the Gastite Flashshield patent
16   perforated by the lightning insult.                    16   application with regard to the effects of the
17          MR. SCHUMACHER: I'm showing you now what I      17   insulative material?
18   have marked as Exhibit Number 14.                      18    A. I mean, clearly this is a different
19             (Document marked as Kytomaa                  19   document, different statement.
20             Exhibit 14 for identification)               20         Let me take just a couple of minutes, if I
21          THE WITNESS: Thank you.                         21   may, to read this section that you're quoting from.
22          MR. SCHUMACHER: It's actually 15 in your        22         So this description really refers to tubing
23   book.                                                  23   that is a braided tubing. It talks about, if you
24     Q. All right.                                        24   look at 0003, second line:

Pages 149 - 152 (38)                        Doris O. Wong Associates, Inc.                               Min-U-Script®
                    Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 8 of 10
                              Harri Kaarlo Kytomaa, Ph.D. - Vol. I - September 24, 2019
                                                Video Deposition
                                                                                                                                                                                            266




1    COMMONWEALTH                                     OF          MASSACHUSETTS)




2    SUFFOLK,                         SS.                                                                    )




                  I   ,       Al      exander                         K.       Loos,                RDR          and             Not      ar      y       Publ            i   c    i   n
3




                  f   or          t   he          Commonweal                           t   h    of          Massachuset                           t   s,          do          her      eby
4    and




              t   i   f   y       t   hat             t   her         e    came                bef      or   e       me          on       t   he          24t         h       day       of
5    cer




6    Sept         ember               ,       2019,                   at       8:      59       a.      m. ,         t   he       per         son




              ei      nbef            or      e       named,                   who             was          by       me          dul      y       swor            n       t   o
7    her




           t      i   f   y       t   o       t   he          t   r   ut   h       and          not         hi   ng          but          t   he          t   r   ut      h    of
8    t   es




                  knowl               edge                t   ouchi            ng          and          concer               ni   ng          t   he          mat         t   er   s    i   n
9    hi   s




        t         r   over            sy          i   n       t   hi      s    cause;                   t   hat          he       was             t   her         eupon
10   con




        mi ned                        upon                hi      s       oat      h,          and          hi   s       exami nat                    i   on          r   educed
11   exa




              t   ypewr               i   t   i   ng          under                my          di   r   ect      i   on;          and             t   hat             t   he
12   t   o




        osi               t   i   on          i   s       a       t   r   ue       r   ecor         d       of       t   he       t   est         i   mony                gi   ven
13   dep




              t   he          wi      t   ness.                       I    f   ur      t   her          cer      t   i   f   y    t   hat             I       am nei               t   her
14   by




              or      ney             or          counsel                      f   or      ,    nor          r   el      at      ed       t   o       or          empl         oyed
15   at   t




                  any             at      t   or      ney             or       counsel                      empl         oyed             by          t   he          par      t   i   es
16   by,




              et      o       or          f   i   nanci               al   l   y       i   nt   er      est      ed          i   n    t   he          act         i   on.
17   her




18




19                Under                   Feder               al          Rul      e       30:




20                                    ___             Readi               ng       and          Si      gni      ng          was          r   equest                  ed




21                                    ___             Readi               ng       and          Si      gni      ng          was          wai         ved




                                      _X_             Readi               ng       and          Si      gni      ng          was          not             r   equest               ed
22




23




24




     Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 9 of 10
                     Harri Kaarlo Kytomaa, Ph.D. - Vol. I - September 24, 2019
                                       Video Deposition
                                                                                                              267




            I   n    wi   t   ness     wher     eof    ,    I   have    her     eunt   o   set    my   hand
1




2    and    af   f   i   xed      my   not   ar   i   al    seal   t   hi   s   27t   h   day    of




3    Sept   ember         ,   2019.




4




5




6    Not   ar   y    Publ     i   c




7    Commi ssi           on   expi     r   es   5/    21/   21




8




9




10




11




12




13




14




15




16




17




18




19




20




21




22




23




24




     Case 6:17-cv-03114-MDH Document 337-1 Filed 03/25/20 Page 10 of 10
